On behalf of the Government and people of Belize 
I extend congratulations to Mr. Stoyan Ganev of Bulgaria on his election to 
the presidency of the forty-seventh session of the General Assembly. We are 
confident that he will steer the Assembly with wisdom and energy. 
My delegation also pays special tribute to the Secretary-General for his 
untiring efforts in bringing us closer to peace. 
Five hundred years ago the Colombus enterprise set off a chain of events 
that created the world we know today. Some may find in this anniversary cause 
for celebration, but the peoples of the Americas, of Africa and of Asia mourn 
the ruthless exploitation of nature and humanity that was unleashed by those 
events. 
The enterprise brought Christianity to the Western Hemisphere. It led to 
the creation of one world. It took humanity inexorably along the path to 
economic globalization and interdependence in all spheres. It also led to the 
creation of many dual worlds: in our Hemisphere, the European world and the 
indigenous world, the white world and the black world; the rich and the poor; 
the dominators and the dominated. And on our planet this tragic dichotomy is 
writ large in the great divide between North and South. 
The sermon of the Catholic Friar Antonio de Montesinos delivered in 1511 
was and remains a telling message to the world. "Tell me," he said, "what 
right have you to enslave them? What authority did you use to make war 
against them who lived at peace on their territories, killing them cruelly 
with methods never heard of? How can you oppress them and not care to feed or 
cure them, and work them to death to satisfy your greed?" 
We are not here to lament tragic occurrences of a distant past, but to 
record the facts of an unacceptable present reality, for the world order whose 
foundations were laid then continues to this day. At this historic juncture of world history, we are called upon to create 
a new world order, an order based on justice and respect, an order that can 
produce peace. We should be in a better position than ever before to launch a 
united struggle to achieve this goal. We have seen the consequences of 
injustice and intolerance, and we are waking up to the obvious that we live 
on one planet, and that the welfare of one is inextricably linked to the 
welfare of all. 
Just a few days ago the people of Belize celebrated the eleventh 
anniversary of independence. On that occasion the Financial Times of London 
wrote about Belize as an oasis of calm with a promising future: 
"Its judicial, political and educational systems work reasonably well ... 
It is possible to be optimistic about tomorrow." 
Our goal is to become more productive, more competitive and more adaptable to 
the changes that lie before us at the dawn of the unfolding century. But even 
as we celebrated, we reminded ourselves of the need for fundamental changes in 
the present world order if people around the world are to achieve their 
expectations for a better quality of life. And so we feel compelled to add 
our modest voice to the rest of humanity's and propose the outlines of 
policies that will give us all a chance to pursue and maintain sustainable 
development and social equity. 
With the Assembly's indulgence, I will say a few words about three 
critical and interrelated blocks we believe must be used to build a new world 
order: justice, respect and peace. 
Justice for all. Five hundred years after, it cannot be right that 
200 million people in our Hemisphere are living in critical poverty. This 
cannot be right because, among other things, our region, Latin America and the 
Caribbean, is rich. With 8 per cent of the world's population, that region 
possesses 23 per cent of the world's potentially arable land, 46 per cent of 
the tropical forest, and 31 per cent of the available surface water. 
Nor is it that we have not been producing wealth. Since 1982 
Latin America and the Caribbean have been transferring a net US$20 billion to 
US$30 billion every year to the industrial world. The poor are subsidizing 
the rich. 
The external debt of our region has not been reduced but has escalated 
alarmingly, from US$285 billion in 1981 to US$500 billion today. At the same 
time, the application of structural adjustment policies has enormously 
increased the social debt in so many countries of the region since the burdens 
of payment have fallen disproportionately on the poor, their plight worsened 
by sharp cuts in social programmes and public services. 
Cancellation or reduction of the debt of underdeveloped countries would 
be an act of justice. It would be a first step in the process of constructing 
a new world order that will enable sustainable development to take place based 
on a new socio-economic strategy that puts people first. 
We wish to emphasize that to achieve sustainable development we must 
build a new international order based on principles different from those that 
now govern international relations. We must reach agreement on a common 
strategy that respects the principles of non-intervention in the internal 
affairs of States and the right of each country to select its own path to 
development. In this day and age there is no place for the unilateral use of 
force and for claims made by States to exercise extra-territorial rights. The 
new international order must ensure for countries of the South adequate access 
to compatible technology, respect for the principle of gradualism for free and 
fair trade, just and stable prices for our products, food security, an end to 
the North's practices of protectionism and non-tariff barriers, adequate 
financial flows and the provision of investment funds that produce mutually 
beneficial results. 
There is now a growing international recognition of the universal 
validity of the protection of human rights and fundamental freedoms. We 
welcome this growing trend towards democratization in our region and in the 
world. We deem it necessary to echo the words of the Jakarta Message of the 
Tenth Summit of the Non-Aligned Movement: no country should use its power to 
dictate its concept of democracy and human rights or to impose 
conditionalities on others. Human rights must be addressed on the basis of 
universality, individuality, impartiality and non-selectivity. 
The situation in South Africa today, while mitigated by glimmers of hope, 
still presents a picture of daily massive abuse of human rights of black 
people. Apartheid, by whatever name, is still firmly in place. We cannot be 
complacent about the one-step-forwards, two-steps-backwards syndrome that has 
apparently settled on the politics of that suffering country. The 
international community must help the South African people to defend the 
advances made so far and to advance the negotiations rapidly so that the 
people of South Africa may soon be able to start building a truly democratic 
State, free of the blights of racism, repression and exploitation. 
The people of Palestine, those in the territory and those scattered in 
the cruel diaspora, cry out for immediate and effective action to allow them 
to exercise their rights to their territory, to self-determination and peace. 
The institutionalized denial of the rights of Palestinians in the occupied 
territories continues unabated - starting with the right to life and passing 
through all categories of rights. 
How can we allow such denial and abuse to continue on the threshold of 
the twenty-first century? My delegation earnestly calls on all parties 
involved rapidly to conclude negotiations for a just solution to the 
Palestinian question and on this body to do everything possible to facilitate 
the process, beginning with the effective enforcement of all relevant United 
Nations resolutions. 
In the Arabian Gulf region, as in other regions, we must be alert to any 
violations of the principle of territorial integrity. We cannot condone the 
acquisition by force of an island, no matter how small, or of any territory. 
In our hemisphere the people of Haiti continue to suffer gross violations 
of human rights under a military dictatorship that deprives them of the first 
fruit of their decades-long struggle for democracy. We in the Caribbean feel 
a special concern for - indeed a special debt towards the people of Haiti. 
As our Caribbean novelist George Lamming said recently: 
"The first and most decisive blow struck at the Plantation, destroying 
its hegemony, was the triumph of the Haitian war of independence." 
Yet today the democratic triumph of the Haitian people is frustrated as 
President Aristide remains in exile. 
As a Caribbean country we cannot remain silent in the face of this 
injustice. Neither can we condone the systematic strangulation of another 
Caribbean nation in violation of all norms of international law. Justice must 
be for all. It cannot be selectively dispensed. 
Perhaps the greatest contribution to world peace and development made by 
modern environmentalists has been to remind us of what our ancestors 
instinctively knew: that we cannot use the Earth's resources for our own 
benefit, but that if we wish to survive we have to respect the Earth in all 
its diversity. 
Since that fateful landing 500 years ago, the assault on nature in our 
hemisphere has resulted in an ecological destruction unprecedented in world 
history. Countless numbers of plant and animal species have been permanently 
lost to humanity. The real tragedy, however, is that in this supposedly 
enlightened age the destruction continues. 
We are destroying the planet by conscious acts of devastation, and the 
double tragedy for us in the South is that even when these acts take place 
within our jurisdictions we are rarely the authors and hardly ever the 
beneficiaries of their short-term gains. While we accept the responsibility 
for conserving our common environment, we cannot unilaterally close off 
options for development to our people when their need is so great. What is 
needed is effective international cooperation that, recognizing our 
interdependence, compensates us for our efforts. 
We in Belize are taking this responsibility seriously. We have set aside 
more than a quarter of the country's land mass as environmentally protected 
areas; we have resisted the seductions of mass tourism and opted for 
sustainable eco-tourism. We are about to pass a comprehensive environment 
protection law. 
We are also struggling to come to terms with the demands of maintaining 
biodiversity. The regional report, "Our Own Agenda", reminds us that 
"diversity of life forms is indispensable for the survival of the 
biosphere and the human species. Biodiversity is acknowledged today as a 
common value, and its conservation is of a high priority for all". 
We also believe, however, that we the world community will never succeed 
in respecting and preserving biodiversity if we do not respect and preserve 
homodiversity. Our biggest incentive to preserve the environment is 
to preserve the human species and enhance its prospects for sustainable 
development. While it is true that we are all Earth's children, we are also 
enriched by differences. We are one people with many cultures, many 
languages, many distinct ways of life, many different creeds. We are one 
tapestry, but with many different threads. We must respect these differences, 
or there will never be peace. 
The phenomenal growth in migration all over the world should convince 
even the most sceptical that it is in everyone's interest to learn to respect 
the diversity of peoples. This phenomenon, while creating tensions in the 
short term, will, we believe, enhance the probability of all of us learning to 
live with people whose cultures are in many ways different from our own. 
Either that, or we condemn ourselves and our children to perpetual strife. 
When we struggle together for justice for all and we learn to respect 
nature and humanity, we give ourselves the opportunity of creating a world in 
peace. But we cannot talk about creating a peaceful world unless we first 
acknowledge that the world is not in peace and identify the major causes of 
this situation. 
We consider it more important to prevent conflicts than to separate 
combatants after conflict has broken out. One cannot speak about keeping the 
peace when there is no peace to be kept. We believe, therefore, that the 
United Nations should concentrate much more on a new, expanded role of 
peace-building. 
However, we can work effectively together only if the structures we use 
to define and implement our common strategy are based on the very principles 
we proclaim. We cannot espouse democracy in our various countries while our 
own collective Organization is not only profoundly undemocratic but based on a 
world power relationship that is no longer valid. 
There is an urgent need to reform the United Nations system. In 
particular, the Security Council must be democratized. As His Excellency 
Boutros Boutros-Ghali, Secretary-General of the United Nations, states in his 
report, "An Agenda for Peace", 
"regional action as a matter of decentralization, delegation and 
cooperation with the United Nations efforts could not only lighten the 
burden of the Council but also contribute to a deeper sense of 
participation, consensus and democratization in international affairs". 
(A/47/277, para. 64) 
In our hemisphere we support moves to strengthen the Organization of 
American States and its related institutions and join the efforts to make them 
more effective mechanisms for addressing our common concerns. 
Closer to home, we are committed to an expanded Caribbean Community 
(CARICOM), as recommended by the West Indian Commission in its report entitled 
"Time for Action". The Commission recommended that CARICOM initiate proposals 
for the establishment of an Association of Caribbean States directed to both 
economic integration and functional cooperation, with membership open to all 
CARICOM member States, the other island States of the Caribbean and the Latin 
American countries of the Caribbean littoral. 
The Commission's recommendations are being carefully studied, but we can 
say that the concept of an expanded Caribbean Community has always been on 
Belize's agenda, not least because we are both a Caribbean and a Central 
American country, and we feel called upon to provide one of the vital links 
between the two subregions. The task of bringing them closer together is made 
easier by Guatemala's recognition of Belize as an independent sovereign State, 
and we are confident that with goodwill on both sides there will be a 
satisfactory resolution of Guatemala's territorial claim, which is still 
outstanding. 
Another important principle that our Organization is pledged to respect 
is that of universality. This session is enriched by the presence of 20 new 
Members, and we must support the call for a return of the Republic of China to 
the international community. We cannot continue to ignore the reality of 
20 million people organized in a State, and we are confident that those people 
are capable of making a useful contribution to our work at the United Nations. 
We all rejoice at the end of the cold war. We can all breathe easier now 
that the threat of a nuclear holocaust has been reduced. But while none of us 
died as a result of the cold war, during all those years millions died from 
poverty, and hundreds of millions suffered hunger, malnutrition, lack of 
education, poor housing and the indignity of unemployment. The tragedy is 
that the system continues to take its toll. 
Now that the cold war is ended, are we not entitled to expect something 
more than triumphalist declarations of this fact? It is unforgivable that, 
while military budgets remain so largely disproportionate to any rational 
security need, children are dying from hunger or preventable disease. If, 
over the next five years. Governments in our hemisphere alone were to reduce 
their military budgets to a level 20 per cent below 1990 figures, a minimum of 
$50 billion would be available at the end of that period for the war on 
poverty. 
Let us not forget that poverty and misery have principally affected women 
and young people; they have borne the brunt of the hardships produced by 
structural adjustment policies. We must make a firm commitment to implement a 
gender perspective aimed at the integration and mobilization of women as full 
participants in, and beneficiaries of, the development process. 
At the same time, we must take special measures to provide young people 
with the education and employment that will allow them to lead healthy and 
productive lives. In this context, we cannot but agonize at the terrible toll 
that drug abuse and drug trafficking are taking on our young people. We must 
redouble our efforts in the fight against these evils. Adequate resources 
must be mobilized internationally and made available for the interdiction and 
eradication of drugs, as well as for treatment and rehabilitation. 
We harbour no illusions about the enormity of our task or about the 
chances of our succeeding in creating a just and peaceful world. But, no 
matter what the odds, we must make a solemn commitment to give it our best 
shot. We owe it to the millions who have gone before us and who have 
struggled against injustice and poverty. We owe it to the suffering peoples 
of our time. Above all, we owe it to the children who will inherit the world 
we make for them. We must all reaffirm our commitment to full and effective 
implementation of the Declaration and the Plan of Action of the World Summit 
for Children. It is for the children that we must construct a world system 
that will guarantee the quality of life necessary to ensure their well-being. 
The challenge is there for us. All we can do is begin the task; the 
children must pursue it. We must begin now if the children are to have any 
chance at all. We must do so with a sense of urgency. Time is running out. 
This is the moment to act with God's help and the support of peoples 
represented here at the United Nations. 